Citation Nr: 1760976	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE
	
Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 15, 2004.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for residuals of a neck injury and assigned thereto an initial disability rating of 10 percent effective May 10, 1999.  The Veteran thereafter perfected an appeal as to the issue of entitlement to an increased disability rating for residuals of a neck injury.  In July 2012, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's service-connected residuals of a neck injury, effective October 25, 2011.  In a September 2016 decision, the Board denied the Veteran's increased rating claim. 

In connection with the Veteran's increased rating claim for residuals of neck injury, he contends that he is unemployable due to the neck disability.  See, e.g., a claim for TDIU dated October 2004.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2013 decision, the Board granted TDIU effective November 18, 2011 and remanded the issue of TDIU prior to November 18, 2011.  In a June 2015 rating decision, the RO granted an earlier effective date for the award of a TDIU, making the effective date October 15, 2004.  The RO indicated that this was a complete grant of the benefits sought on appeal, apparently because the Veteran filed his claim for a TDIU on October 15, 2004.  However, as the Veteran contends that he is unemployable due to the service-connected residuals of neck injury and he filed his claim for service connection for the disability that resulted in the appeal before the Board on May 10, 1999, the Board will decide herein whether TDIU is warranted prior to October 15, 2004.

In September 2016, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  Prior to October 15, 2004, the Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated 30 percent disabling; radiculopathy of the left upper extremity associated with residuals of a neck injury to cervical disc disease, rated 20 percent disabling; and residuals of a neck injury, to include cervical disc disease, rated 10 percent disabling.
2.  From May 10, 1999, the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have been met as of May 10, 1999. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than October 15, 2004, for the grant of entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2013 and September 2016, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) and refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, adequate VCAA notice was provided to the Veteran for his TDIU claim in October 2013.  Additionally, a memorandum was provided by the Director of Compensation Service in November 2014 regarding the assignment of an extraschedular TDIU.  The Veteran's claim was most recently adjudicated via a July 2017 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Earlier effective date for TDIU

As discussed above, in the September 2016 Board determination, the Board found that the Veteran's TDIU claim was raised as part of his increased rating claim for residuals of a neck injury pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  As such, the TDIU claim is before the Board as part of the May 10, 1999 claim for VA compensation benefits.

In a February 2013 decision, the Board granted TDIU effective November 18, 2011 and remanded the issue of TDIU prior to November 18, 2011 for the issue of entitlement to TDIU on an extraschedular basis to be referred to the Director of Compensation and Pension Services.  In a memorandum dated November 2014, the Director determined that the Veteran was unemployed and unemployable due to service-connected disabilities prior to November 18, 2011.  Thereafter, in a June 2015 rating decision, the RO granted an earlier effective date for the award of a TDIU, making the effective date October 15, 2004.  However, as the Veteran contends that he is unemployable due to the service-connected residuals of neck injury and he filed his claim for service connection for the disability that resulted in the appeal before the Board on May 10, 1999, he contends that May 10, 1999 should be the assigned effective date for the award of TDIU.  
Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Prior to October 15, 2004, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection prior to this date was in effect for PTSD (rated 30 percent disabling), radiculopathy of the left upper extremity associated with residuals of a neck injury to include cervical disc disease (rated 20 percent disabling), and residuals of a neck injury to include cervical disc disease (rated 10 percent disabling).  The Veteran's combined disability rating was 50 percent.  Therefore, the Board will consider whether TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b). 

The Board recognizes that the Veteran is 67 years old.  He has not worked since 1994, at which time he was a skycap at the Orlando International Airport.  

On review, the Board agrees with the Director's November 2014 opinion discussed above and finds that the evidence demonstrates that the Veteran was unemployable due to his service-connected disabilities for the period prior to October 15, 2004.  In this regard, the Veteran's PTSD, radiculopathy of the left upper extremity, and residuals of neck injury were not less disabling by way of interfering with employability prior to October 15, 2004.  In other words, the Veteran's PTSD, radiculopathy of the left upper extremity, and residuals of neck injury effectively rendered the Veteran unable to sustain gainful employment. 

The Board notes that the Social Security Administration (SSA) has determined that the Veteran has been disabled since May 1998 due to degenerative disc disease of the cervical spine and depression. 

During a November 2007 VA examination, the Veteran reported low frustration tolerance and inability to sit for any length of time which resulted in dysphoria and anxiety as well as low self-esteem.  Further, his neck spasms caused him to sit in a rigid position.  The examiner noted a depressed mood and feelings of isolation.  The examiner also reported that the Veteran's PTSD symptoms were increased due to the neck pain which caused decreased ability in functions of daily living. 

During a VA joints examination conducted in October 2011, the Veteran complained of numbness down both arms.  Persistent use of the left hand caused muscle cramps in the hands, which in turn caused him to drop things.  He also reported difficulty turning his head to the right due to pain.  The pain was alleviated with rest and pain medications. Muscle, reflex, and peripheral pulse testing were normal.  Range of motion for the neck was flexion to 30 degrees, extension to 20 degrees, right rotation to 10 degrees, and left rotation to 25 degrees.  There was decreased vibration, pain/pinprick, and light touch of the left lateral hand and forearm, which correlated to the left upper ulnar nerve.  Motor testing revealed active movement against some resistance.  The diagnosis was residuals of a neck injury.  The examiner noted that these conditions would affect occupational activities because decreased strength and pain in the left arm, as well as trouble turning the head and neck pain, caused problems with lifting and carrying.  The examiner opined that the Veteran "would have difficulty with physical labor which would require lifting, carrying.  He has limited use of his left arm due to fatigue and pain with repetitive use."

The Board finds that the symptoms reported by the Veteran for his PTSD during the November 2007 VA examination and for his residuals of neck injury and radiculopathy of the left upper extremity during the October 2011 VA examination were comparable to his symptomatology prior to October 15, 2004.  In this regard, a January 2000 private treatment report by M.B., M.D. indicates that the Veteran required increased use of prescription medication for his PTSD and that he had social behavioral changes.  Moreover, private treatment records from W.C., M.D. dated in 1998 and 1999 note the Veteran's complaints of cervical pain with radiating pain down his left arm which caused sleep impairment.  Examinations of the cervical spine demonstrated limited range of motion.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  Additionally, private treatment records dated prior to October 2004 from the Spine and Scoliosis Center document treatment for the Veteran's cervical spine which the Veteran reported as causing difficulty with lifting, pulling, walking, and prolonged standing.  

Additionally, in October 2004, the Veteran's wife and children submitted statements detailing the Veteran's PTSD and cervical spine symptoms.  Specifically, his children stated that the Veteran has not been able to walk long distances without falling down due to his neck pain.  He was also not able to sit or lie down for long periods of time.  Further, he experienced social isolation and was irritable.  His wife referenced his pain over the years and his mood swings.  The Veteran also submitted a statement in October 2004 noting that he is unable to sit for over 2 hours. 
  
As is the case from October 15, 2004 going forward, although the Veteran may have the education and physical capability to obtain sedentary employment, his symptoms of neck pain, left arm neurological impairment, irritability, and social isolation have resulted in an inability to obtain substantially gainful employment.  Indeed, all of this evidence existed prior to October 15, 2004.

Thus, the Board concludes that the Veteran's status of employability within the meaning of the regulations did not change on the date that he was eligible for a schedular TDIU rating (November 15, 2011).  His disability picture as it pertains to his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities remained consistent prior to and after October 15, 2004, as demonstrated by the evidence summarized above. 

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C. 
§ 5110  and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Although the Veteran filed a formal claim for a TDIU in October 2004, the Board finds that there was an implied, pending claim for a TDIU made earlier in connection with his service connection claim for residuals of a neck injury and subsequent appeal for increased rating following the award of service connection. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This claim was received by VA on May 10, 1999.  In this regard, the Veteran has maintained that he was unemployable due to the residuals of neck injury.  See, e.g., the Veteran's claim for TDIU dated October 2004.  

The Board finds that there is no basis for an effective date earlier than May 10, 1999, the day VA received the Veteran's claim for service connection for residuals of a neck injury as well as PTSD.  Pertinently, the Veteran was not service-connected for any disability prior to May 10, 1999.  As such, May 10, 1999 is the appropriate effective date for the grant of an extraschedular TDIU rating.
Accordingly, in light of the above evidence and the opinions of record, the evidence shows that the Veteran's service-connected disabilities have prevented him from securing and following substantially gainful employment consistent with his education and occupational experience for the period prior to October 15, 2004. Entitlement to an extraschedular TDIU is, therefore, granted, effective the date of the Veteran's pending claim for service connection for residuals of a neck injury and PTSD - May 10, 1999.  38 C.F.R. § 4.16(b).









ORDER

Entitlement to a TDIU on an extraschedular basis is granted, effective May 10, 1999, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
H.N. SCHWARTZ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


